Citation Nr: 0944947	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-36 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than March 19, 
2004 for the grant of service connection for PTSD. 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The Veteran had active service from December 1971 to January 
1981 and from December 1990 to May 1991.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied entitlement to an 
increased rating for PTSD.  The Veteran contends that he is 
entitled to an earlier effective date for the grant of 
service connection for PTSD, which he alleges should have 
been granted as a matter of law on the bases of liberalizing 
regulations.  The Board construes this contention as an 
allegation of clear and unmistakable error (CUE) in an August 
2004 rating decision that granted service connection for 
PTSD, effective March 19, 2004.

The issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD is remanded to the RO 
via the Appeals Management Center in Washington DC, and is 
discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran has post traumatic stress disorder that is severe 
with deficiencies in most of the areas of work, school, 
family relations, mood thinking and judgment; total social 
and occupational impairment has not been demonstrated.


CONCLUSIONS OF LAW

The criteria for an increased rating of 70 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2009).  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran VCAA notice on his claims by 
letters dated in January 2007 and January 2008, prior to the 
initial adjudication of the claim, in compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  Additional notice was provided in a January 2009 letter.  
This letter provided the notice required by Vazquez-Flores.  
The timing deficiency with regard to this letter was cured by 
readjudication of the claim in the statement of the case.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2009).

The content of the notice letters reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all reported 
and available evidence the Veteran identified as being 
pertinent to his claims, including service and post-service 
treatment records.  The RO also afforded the Veteran VA 
mental disorders examinations, during which examiners 
discussed the severity of the Veteran's PTSD symptoms.  

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

PTSD is rated pursuant to DC 9411, which is subject to the 
General Rating Formula for Mental Disorders.  This DC 
provides that a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2009).

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

1.  Schedular

According to service and post-service treatment records, the 
Veteran first expressed complaints pertaining to his mental 
health in February 2004, when he visited a private 
psychiatrist.  On that date, he reported that he had 
experienced PTSD symptoms, including intrusive thoughts, 
distressing dreams, a restricted, anxious affect, sleep 
disturbances, a tendency to isolate himself from others, 
irritability, anger outbursts, hypervigilance and an 
exaggerated startle response since 1975, when he was involved 
in a vehicle accident that resulted in serious injury.  He 
further reported that he avoided crowded places, spent most 
of his free time alone, and was a self-employed truck driver.  
He indicated that he did not wish to take medication for his 
mental health complaints and planned to pursue a relationship 
with VA's medical system.  

Based on the Veteran's reported medical history and a mental 
status evaluation, which showed an anxious mood, restricted 
affect and fair attention, judgment and insight, the 
psychiatrist diagnosed PTSD and found that this disability 
severely compromised the Veteran's ability to sustain social 
and work relationships.  The psychiatrist assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 38 
and concluded that the Veteran was permanently disabled and 
unemployable.   

The next month, the Veteran filed a claim for service 
connection for PTSD, to which he attached the report of the 
private psychiatrist's evaluation.  

In connection with the claim, the RO afforded the Veteran a 
VA examination, during which he reported the same symptoms he 
reported in February 2004 as well as difficulty 
concentrating.  He also reported that he had not received 
medication or counseling for his PTSD symptoms, was self 
employed as a long-distance driver and was able to work 
despite the symptoms, recently ended a long-term 
relationship, was living at home since it ended, enjoyed 
being with his parents, occasionally golfed and bowled, did 
not have many friends and preferred to be alone.  

Based on the Veteran's reported medical history and a mental 
status evaluation, which noted a sullen mood, mildly 
depressed affect, good judgment, poor insight, nightmares, 
intrusive memories, a startle response, hypervigilance and 
isolating behavior, the VA examiner diagnosed PTSD, assigned 
a GAF score of 55, and concluded that the PTSD caused mild 
work impairment and moderate social impairment. 

During VA outpatient treatment visits for other medical 
conditions in late 2004, the Veteran occasionally reported a 
history of PTSD, but indicated that he had not sought 
treatment for the disability.

In May 2006, the Board issued a decision granting an initial 
rating of 50 percent for PTSD.  The RO implemented this 
decision in a June 2006 rating decision.  The RO made the 50 
percent rating effective March 19, 2004.

On June 15, 2007 and in February 2008 and June 1999, the 
Veteran underwent evaluations by a private psychological 
associate and psychologist.  On those dates, he reported the 
following PTSD symptoms: intrusive thoughts, nightmares, 
estrangement and detachment from others, avoidance symptoms, 
sleep disturbances, night sweats, problems with memory and 
concentration, irritability, anger outbursts, hypervigilance, 
a tendency to isolate himself from others, and an exaggerated 
startle response.  He further reported that his anger 
outbursts caused him to fight with his wife and ultimately 
resulted in their divorce.  

Based on the Veteran's reported medical history and a mental 
status evaluation, which showed a dysphoric mood, restricted 
affect, fair judgment and insight and increased agitation, 
the psychological associate and psychologist characterized 
the Veteran's PTSD as severe and found that this disability 
interfered significantly in his personal, social and 
professional life, that his irritability and isolating 
behaviors contributed to the end of his marriage, that his 
hyperarousal and memory problems interfered with his 
productivity and that the PTSD severely compromised the 
Veteran's ability to initiate or sustain social and work 
relationships.  They assigned the Veteran a Global Assessment 
of Functioning (GAF) score of 40 and concluded that the 
Veteran was permanently and totally disabled and 
unemployable.   

In November 2007, the Veteran claimed entitlement to an 
increased rating on the basis that his disability had gotten 
worse.

During a VA examination conducted in January 2008, the 
Veteran reported increased sleeping difficulties and not 
wanting to be around people during the day.
He also reported that he was working as a self-employed truck 
driver who drove up and down the eastern seaboard, had been 
doing so for 15 to 20 years, lived with his father, saw other 
family members at holidays only, and had become less social.  

Based on the Veteran's reported medical history and a mental 
status evaluation, which noted hostility, a sullen attitude 
and tendency to refrain from elaborating on answers, 
irritability, nightmares, intrusive memories, a startle 
response, hypervigilance, isolating behavior, good judgment 
and poor insight, the VA examiner diagnosed PTSD, assigned a 
GAF score of 45, and concluded that the Veteran had problems 
dealing with the public, co-workers and supervisors, worked 
by himself, which was likely the only way he could work, had 
a lot of problems with irritability and sleep, was very 
isolated and withdrawn, did not want to do anything with 
anybody and kept to himself.  

A GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV)) 32 (4th ed. 1994)).  GAF scores 
and the interpretations thereof are important considerations 
in evaluation a psychiatric disability.  They are not, 
however, dispositive of the rating issue and must be 
considered in light of the actual symptoms of the veteran's 
disability.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
latter provide the primary basis for the assigned evaluation.  
38 C.F.R. § 4.126(a) (2009).

GAF scores of 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and is unable to work; child frequently beats 
up younger children, is defiant at home, and is failing at 
school).  GAF scores between 41 and 50 reflect serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  GAF scores of 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

Both private and VA mental health professionals have proved 
GAFs indicative of serious symptoms.  They have reported 
deficiencies in the areas of work, family relations and mood.  
The GAF's indicate deficiencies in the area of school, were 
the Veteran to attempt to attend classes.  Given these 
assessments of the severity of the disability, a 70 percent 
rating is warranted.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  The Veteran does 
not have most of the symptoms listed as examples under the 
criteria for a 100 percent rating.  More significantly, the 
record does not show total social and occupational 
impairment.  Socially, he lives with his father and 
socializes with relatives at holidays.  While his level 
social activity is constricted, it does equate to total 
impairment.

Occupationally, the Veteran has reported employment as a 
truck driver for many years.  This record is also against a 
finding of total occupational impairment.  

Although the private therapist has repeatedly stated in 
statements prepared in support of the Veteran's claims for 
compensation that he is permanently and totally disabled and 
unemployable; these statements reflect no consideration of 
the Veteran's work history.  Given the Veteran's reports that 
he has been able to maintain employment for many years, the 
therapist's opinions are of little probative value.

The most probative evidence is against a finding of total 
social and occupational impairment.  Accordingly, a 100 
percent rating is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

2.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  

If the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If 
the criteria do not reasonably describe the level of severity 
and symptomatology of the disability, the disability picture 
is not contemplated by the rating schedule and the assigned 
schedular evaluation is inadequate.  The RO or Board must 
then determine whether the exceptional disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1) as "governing norms", including "marked 
interference with employment" and "frequent periods of 
hospitalization".  Id.

In this case, the private psychiatrist's report of 
unemployability raises the question of whether the Veteran is 
entitled to a higher initial evaluation on an extraschedular 
basis.  The rating criteria contemplate impairment in social 
and occupational functioning.  These are the manifestations 
of the Veteran's disability.  The schedular criteria 
reasonably describe his disability and further consideration 
of an extraschedular rating is not warranted.   

3.  Total Disability Evaluation 

The question of whether a total disability evaluation based 
on individual unemployability (TDIU) may be assigned due to 
service-connected disability(ies) is also a component of a 
claim for a higher initial or increased evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran does not assert and the evidence 
does not establish that the Veteran is unemployable secondary 
to his PTSD, his sole service-connected disability.  He has 
maintained apparently gainful employment throughout the 
appeal period.  Consideration of a claim for a TDIU is thus 
not mandated.

4.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his PTSD disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
evaluations noted above are the most appropriate given the 
medical evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for a higher initial evaluation for PTSD, prior to June 15, 
2007, are not met.  The Board further concludes that the 
criteria for an initial 70 percent evaluation for PTSD, from 
June 15, 2007, are met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, given that the preponderance of the evidence is 
against the claim, prior to June 15, 2007, the doctrine is 
not for application.  



ORDER

An increased rating of 70 percent for PTSD is granted. 


REMAND

There can be no freestanding claims for an earlier effective 
date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
effective date for the grant of service connection for PTSD 
was set in the June 2004 rating decision that granted service 
connection for that disability.  The Veteran does not appear 
to have submitted a notice of disagreement with the effective 
date within one year of the notice of that decision.  Absent 
CUE, the decision would be final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002).  As noted in the introduction, the Board has 
construed the Veteran's contentions as alleging CUE in the 
June 2004 rating decision.  The Veteran has specifically 
alleged that regulations pertaining to liberalizing laws and 
issues were not applied and that had they been applied, an 
earlier effective date would have been provided.  See 
38 C.F.R. § 3.114 (2009).

The RO has not specifically considered whether there was CUE 
in the June 2004 decision, and the Board is precluded from 
considering this question in the first instance.  Jarrell v. 
Nicholson, 20 Vet. App. 326 ( 2006) (Board lacked 
jurisdiction to review on the merits a request for revision 
of RO decision on the basis of a theory of CUE which was not 
presented or adjudicated by the RO). 

Accordingly, this appeal is REMANDED for the following 
action:

1.  The agency of original jurisdiction 
should adjudicate the question of whether 
there was CUE in the June 2004 rating 
decision.

2.  If the appeal for an earlier 
effective date for the grant of service 
connection for PTSD is not fully granted, 
issue a supplemental statement of the 
case.  The claim should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


